Title: To Benjamin Franklin from ––– Branche, 12 September 1778
From: Branche, ——
To: Franklin, Benjamin


Monsieur,
Paris 12. 7bre. 1778.
Monseigneur le comte de Vergennes m’a autorisé a réclamer vos bontés, et à me présenter à vous, à l’effet d’être chargé de faire les Médailles, sçeaux, Cachets, Timbres etc. pour la nouvelle République des Etats-unis de l’Amérique; Ce Ministre veut bien être mon protecteur auprès de vous, Monsieur, il a eu la bonté de me faire espérer qu’il vous en parleroit. La réputation que mes travaux pour la Cour m’ont acquise, est un motif bien puissant pour obtenir la grâce que je sollicite de votre bonté, je ferai tous mes efforts pour me la mériter par mes soins et mon application à remplir vos intentions et celles des Etats-unis de l’Amérique. J’ai l’honneur d’être avec des sentimens pleins de reconnoissance et de respect, Monsieur, Votre très humble et très obéissant serviteur
BrancheGraveur de Monsieur frere du RoyRue St. Louis du palais
 
Endorsed: Branche Graveur offers to make Seals 12. 7bre. 1778.
